Citation Nr: 0121728	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  00-09 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for chest pain to 
include pectus excavatum, to include as due to undiagnosed 
illness.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran is a member of the New Hampshire Army National 
Guard who was ordered to active duty from November 1990 to 
June 1991 in support of Operation Desert Shield/Desert Storm 
and served in SWA (Southwest Asia).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, that denied the veteran's 
application to reopen claims of service connection for joint 
pains, fatigue, chest pain, mood swings, memory loss, 
dizziness, headaches, and nausea/weight loss, all claimed as 
due to undiagnosed illnesses.  

During the pendency of the appeal, the RO, in a May 2001 
rating decision, granted his application to reopen claims of 
service connection for the above-mentioned conditions and, 
upon de novo review of the record, granted service connection 
for joint pains, fatigue, mood swings, memory loss, 
dizziness, headaches, nausea/weight loss, all as due to 
undiagnosed illnesses.  The award of service connection for 
those disabilities consists of a full award of benefits on 
those issues.  See Holland v. Gober, 10 Vet. App. 433, 436 
(1997).  

The May 2001  rating action indicated that the issue of  
entitlement to service connection for chondromalacia of the 
right knee would be discussed in a separate rating decision.  
Despite the fact that the May 2001 supplemental statement of 
the case addressed this issue, a separate rating action on 
this issue was never prepared.  As this has not been 
accomplished, that issue has not been properly developed for 
appeal and is not before the Board.  Furthermore, the issue 
of service connection for bronchial asthma has not been 
properly developed by the RO.  The first notice to the 
veteran of the denial of this issue was in the May 2001 
supplemental statement of the case.  At this time both issues 
are referred to the RO for appropriate consideration.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In a January 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
chest pain claimed as due to an undiagnosed illness; the 
veteran was provided notice of the decision and of his 
appellate rights, but he did not file an appeal and the 
decision became final.  

3.  Evidence added to the record since the January 1998 RO 
decision is relevant and probative and, when viewed in 
conjunction with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the case.  

4.  The veteran has been diagnosed with pectus excavatum.  

5.  Pectus excavatum, a congenital disorder, has not been 
etiologically linked to the veteran's active duty service by 
any competent medical opinion.  


CONCLUSIONS OF LAW

1.  The RO's January 1998 decision denying service connection 
for chest pain claimed as due to an undiagnosed illness, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2000).  

2.  Evidence received since the January 1998 RO decision is 
new and material; the claim of entitlement to service 
connection for  chest pain, including pectus excavatum, 
claimed as due to undiagnosed illnesses, is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2000).  

4.  Chest pain, including pectus excavatum, , was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 1153, 5107, 5108 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.306, 3.317 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has tightness in his chest as a 
result of his active military service.  He believes that 
those pains are the result of an undiagnosed illness incurred 
during his active duty service in the Persian Gulf during 
Operation Desert Shield/Desert Storm.  

On November 9, 2000, during the pendency of the veteran's 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the issue of whether new and material 
evidence has been submitted by the veteran that would warrant 
reopening his claims for chondromalacia of the right knee and 
for bronchial asthma and pectus excavatum, to include as due 
to undiagnosed illness, without first remanding the claims to 
the RO, as the requirements of the new law have essentially 
been satisfied.  In this regard, the Board notes that by 
virtue of the March 2000 Statement of the Case, and May 2001 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the veteran has been advised of the laws and 
regulations governing the claims, and been given notice of 
the information, medical evidence, and/or lay evidence 
necessary to substantiate the claims.  The RO has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran; in fact, it appears that all 
evidence identified by the veteran as relative to this claim 
has been obtained and associated with the claims folder.  
Moreover, the veteran has undergone medical examination 
conducted in October 2000 in connection with the claim on 
appeal.  Furthermore, the veteran has had the opportunity to 
testify at a hearing.  Hence, adjudication of this appeal, 
without remand to the RO for initial consideration under the 
new law, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

I.  New and Material

In an unappealed January 1998 decision, the RO denied, in 
pertinent part, the claim of entitlement to service 
connection for chest pain due to an undiagnosed illness.  The 
claim was denied on the bases that either no medical 
disability was clinically shown to be present or, if a 
disability was diagnosed, it was precluded from entitlement 
to service connection under 38 C.F.R. § 3.317 and the 
disability was found not to have been shown to be present 
during the veteran's active service, within the applicable 
presumptive period following the veteran's separation from 
active service, or there was no medical opinion of a nexus 
between the currently diagnosed disability and the veteran's 
service.  The evidence of record at the time of the RO's 
January 1998 decision included the veteran's service medical 
records, VA outpatient treatment records for August 1996 to 
May 1997, report of the veteran's October 1996 Gulf War 
registry examination, and VA examination reports for June 
1997 and July 1997.  The veteran was notified of the RO's 
decision and advised of his appellate rights by VA in a 
February 1998 letter.  He did not appeal the decision.  

In December 1999, VA received the veteran's application to 
reopen his claims for service connection for various 
disorders, including chest pains claimed as due to an 
undiagnosed illness.  

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108 (West 1991); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by 
regulation, new and material evidence means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

Evidence associated with the claims folder since the January 
1998 RO decision includes a medical statement from the 
veteran's VA treating physician, a lay statement from the 
veteran's sister, the veteran's VA outpatient treatment 
records for June 1997 to May 2000, reports of the veteran's 
October 2000 VA examination, and testimony presented by the 
veteran during his November 2000 RO hearing.  

Of particular significance is the January 2000 VA physician's 
medical statement in which he relates that he has treated the 
veteran since 1994 for a number of symptoms for which he 
applied to reopen his disability claim.  The physician 
offered that these symptoms or illnesses are more likely than 
not service connected.  In essence the physician offered a 
nexus between the enumerated symptoms or illnesses and the 
veteran's active duty service in SWA during the Persian Gulf 
War.  He then proceeded to enumerate the reasons to support 
his medical opinion.  

The VA physician's medical opinion bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for multiple conditions due to undiagnosed 
illness.  Having determined that new and material evidence 
has been added to the record, the veteran's claims for 
service connection chest pain, including pectus excavatum, 
due to undiagnosed illness, is reopened.  

Having reopened the previously and finally denied claim, the 
Board turns to a de novo review of the record.   The 
veteran's service medical records show no relevant 
complaints, findings, treatment or diagnoses pertaining to 
pain or tightness in the chest.  His VA outpatient treatment 
records for August 1996 to May 1997 show that in May 1997 he 
was complaining of an aching sharp pain in the chest.  
Examination found no abnormality.  

The veteran's Persian Gulf War registry examination, 
completed in October 1996, found that his chest was normal.  

The VA outpatient treatment records for June 1997 to May 2000 
show that he was seen for numerous complaints and symptoms.  
A VA physician's medical statement of January 2000 indicates 
that he has treated the veteran since 1994 for a number of 
symptoms.  The physician offered that those symptoms are more 
likely than not service-related because the veteran's health 
was good prior to active service; he developed the symptoms 
approximately three months after returning from active 
service; he was exposed to environmental hazardous in the 
Gulf; and because no definitive diagnosis has been 
established to account for the symptoms.  The veteran's 
sister's January 2000 letter did not address chest pain.  

The report of the veteran's October 2000 VA examination 
contains a notation that the examining physician had reviewed 
the veteran's file.  Object findings revealed definite pectus 
excavatum present in the anterior chest, which the examiner 
offered was a congenital anomaly.  The diagnoses included 
pectus excavatum, congenital, as the only chest abnormality 
present.  

During the veteran's personal hearing that was held in 
November 2000 before a decision review officer, the veteran 
reiterated his complaints of experiencing chest pain and 
tightness in his chest, which he described as muscular, and 
associated with his active duty service.   

Analysis

Pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, service 
connection for disabilities due to undiagnosed illnesses are 
granted if there is evidence that the claimant (1) is a 
"Persian Gulf veteran"; (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combinations of illnesses manifested by one or more signs 
or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability are 
described as either objective medical evidence perceptible to 
a physician or other non-medical indicators that are capable 
of independent verification.  See 38 C.F.R. § 3.317.  

The medical evidence shows that the veteran's complaints of 
chest pain and tightness in his chest has been associated 
with pectus excavatum, a known clinical diagnosed illness.  
The provisions of 38 C.F.R. § 3.317 do not apply to diagnosed 
disorders.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Therefore, the claim of service connection for 
pectus excavatum will be considered on a direct basis.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2000).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994) (specifically addressing claims based on ionizing 
radiation exposure).  Direct service connection requires a 
finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Considering the claim for service connection for pectus 
excavatum on a direct basis, the Board finds that, although 
diagnosis of pectus excavatum has been made, there is no 
medical evidence of complaints or symptomatology pertaining 
to pectus excavatum prior to October 2000, many years after 
the veteran's discharge from active service.  The VA 
physician's opinion of January 2000 referred to multiple 
conditions and, in conjunction with subsequent VA 
examination, most of the symptoms and illnesses claimed by 
the veteran were associated with his active duty service.  
However, there is no medical opinion specifically attributing 
pectus excavatum to the veteran's active service, or any 
incident therein.  

Moreover, although the veteran asserts that his chest pain 
and tightness in the chest are due to his active service, 
there is no corroborative objective medical evidence of any 
chronic in-service complaints or post-service complaints of 
chest pain or tightness until many years after his separation 
from active service.  Further, the veteran's opinion that 
these disabilities are linked in any way with his active 
service is not competent evidence of causation.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  A claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The diagnosis presented at the conclusion of the veteran's 
October 2000 VA examination was pectus excavatum, which the 
examining physician offered was congenital.  The Board notes 
that while service connection may be granted, in limited 
circumstances, for a disability due to aggravation of a 
constitutional or developmental abnormality by a superimposed 
disease or injury, such is not shown to be the case here.  
See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993).  Nowhere in the veteran's 
service medical records is it reflected that the veteran 
exhibited pectus excavatum during his active service nor is 
there medical opinion of either a nexus between his pectus 
excavatum and service or any suggestion of a superimposed 
disease or injury permanently aggravating the congenital 
pectus excavatum.  In fact, as noted earlier, pectus 
excavatum was not even shown until many years after the 
veteran's separation from active duty service.  

In denying the veteran's claim on this issue, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for chest pain, including pectus excavatum, that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

To the extent the Board has determined that new and material 
evidence having been submitted to reopen the veteran's claim 
seeking service connection for chest pain, including pectus 
excavatum, the appeal is granted.  

Service connection for chest pain, including pectus 
excavatum, to include having been due to undiagnosed illness, 
is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

